241 S.W.3d 365 (2007)
CEDAR BRIDGE, L.L.C., Plaintiff/Appellant,
v.
MILA, INC, d/b/a Mortgage Lending Associates, Inc., Defendant/Respondent.
No. ED 89553.
Missouri Court of Appeals, Eastern District, Division Four.
December 4, 2007.
Thomas A. Connelly, St. Louis, MO, for Plaintiff/Appellant.
William L. Sauerwein, David W. Forth, St. Louis, MO, for Defendant/Respondent.
*366 Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Cedar Bridge, L.L.C. (Cedar Bridge) appeals from the circuit court's grant of summary judgment in favor of MILA, Inc., d/b/a Mortgage Lending Associates, Inc. (MILA) on Cedar Bridge's petition to quiet title to real property under Section 140.330.[1] We have reviewed the briefs of the parties and the record on appeal and conclude there is no genuine dispute of the material facts and MILA is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 377 (Mo. banc.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.